                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DENNIS WILSON                              :
                                           :       CIVIL ACTION
       v.                                  :
                                           :       NO. 20-5003
WARDEN, FDC PHILADELPHIA                   :


                                           ORDER

       AND NOW, this 23rd day of June 2021, upon consideration of the Pro Se Application

for Writ of Habeas Corpus under 28 U.S.C. § 2241 (ECF No. 1), filed by Dennis Wilson, it is

ORDERED that the Application is DENIED for the reasons stated in the accompanying

Memorandum and the Application is DISMISSED with prejudice.

       IT IS SO ORDERED.

                                                   BY THE COURT:


                                                   /s/ R. Barclay Surrick
                                                   R. BARCLAY SURRICK, J.
